DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on August 25, 2022 is acknowledged. Currently Claims 1-20 are pending. Independent claims have been amended.

	Applicant's arguments with respect independent claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 11 result in a different scope than that of the originally presented Claims 1 and 11 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyandurg US2020/0191946 et al. hereinafter referred to as Kalyandurg in view of Soubra US2014/0254865, Taveniku, US2021/0063120 and Grant et al. US2021/0209331 hereinafter referred to as Grant.


As per Claim 1, Kalyandurg teaches a system for detecting and tracking an object a helicopter, comprising: 
a search light connected to the helicopter; (Kalyandurg, Figure 1, Paragraph [0024])
a camera; and (Kalyandurg, Paragraph [0024])
detecting an object (Kalyandurg, Paragraph [0036], [0026])
instruct the search light to point toward the object, and (Kalyandurg, Paragraph [0036], [0026])
	Kalyandurg does not explicitly teach 
a processor coupled to the search light and the camera, wherein the processor  is configured to receive a plurality of images from the camera, compare the plurality of images against a pattern database, 
 identify based on the comparison of the plurality of images against the pattern database, and 
Soubra teaches a processor coupled to the search light and the camera, wherein the processor  is configured to receive a plurality of images from the camera, compare the plurality of images against a pattern database, (Soubra, Figure 3, 330, 335, 360, 365, Paragraph [0062], Paragraph [0110], “In other examples, search and rescue operations could benefit from image identification of missing persons, as well as of structures, landmarks, and objects associated with the last known sighting of the missing persons. These are but a few examples of the functionalities made possible by the image identification system and method as described above.”)
 identify based on the comparison of the plurality of images against the pattern database, and (Soubra, Figure 3, 330, 335, 360, 365, Paragraph [0062])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Soubra into Kalyandurg because by utilizing pattern matching will assist identifying the objects that are detected by Kalyandurg to be used for further processing.
	Kalyandurg in view of Soubra does not explicitly teach wherein the processor is further configured to continuously track the object in response to selecting the object for tracking.  
	Taveniku teaches wherein the processor is further configured to continuously track the object in response to selecting the object for tracking.  (Taveniku, Paragraph [0182], “Computer vision recognition tools using, for example, a HD camera sensor, can be selected to target and follow a live subject to provide, e.g., an autonomous flying drone, based on a visual tracking system” Paragraph [0179], “The physical threat can be selected from, for example, an adversarial person, an adversarial weapon, an adversarial machine, an adversarial object, an adversarial behavior, an anomalous behavior, or a combination thereof (e.g., a person, a weapon, a robot, or a combination thereof”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taveniku into Kalyandurg in view of Soubra because by providing means to track a designated object will increase the functionality of the system of Kalyandurg and allow for monitoring of designated objects.
Kalyandurg in view of Soubra and Taveniku does not explicitly teach determine the object is exhibiting an anomalous behavior 
Grant teaches determine the object is exhibiting an anomalous behavior (Grant, Paragraph [0048], “The analyzing identifies that an object configuration of one or more objects detected in the acquired images is a non-naturally occurring object configuration…the search/rescue team could assess the images to confirm that it is a non-naturally occurring object configuration and respond in an appropriate matter, such as to ignore the object if determined not to be useful, send one or more resources (people, aid, etc.) to the location, command the aerial vehicle to operate according to a refined or other flight plan”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Grant into Kalyandurg in view of Soubra and Taveniku because by allow detected of objects that are non-natural or anomalous will by desirable and aid search and rescue workers. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 1.

As per Claim 2, Kalyandurg in view of Soubra, Taveniku and Grant teaches the system of claim 1, wherein the processor is further configured to display the plurality of images.  (Kalyandurg, Paragraph [0039])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Kalyandurg in view of Soubra, Taveniku and Grant teaches the system of claim 2, wherein the processor is further configured to indicate detection of the object.  (Kalyandurg, Paragraph [0038])
The rationale applied to the rejection of claim 2 has been incorporated herein.

As per Claim 11, Claim 11 claims a method utilizing the system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Claim 12 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 13, Claim 13 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyandurg US2020/0191946 et al. hereinafter referred to as Kalyandurg in view of Soubra US2014/0254865, Taveniku, US2021/0063120 and Grant et al. US2021/0209331 hereinafter referred to as Grant as applied to Claims 3 and 13 respectively and further in view of Yachida US2015/0279116 and Winkle et al. US2019/000904 hereinafter referred to as Winkle.

As per Claim 4, Kalyandurg in view of Soubra, Taveniku and Grant teaches the system of claim 3,
Kalyandurg in view of Soubra, Taveniku and Grant does not explicitly teach wherein the processor is further configured to receive an object identifier.  
Yachida teaches wherein the processor is further configured to receive a geographic region identifier and an object identifier.  (Yachida, Paragraph [0124])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yachida into Kalyandurg in view of Soubra, Taveniku and Grant because by providing a object ID will provide alternate means to identifying an object instead of pattern matching of Soubra and assist in object identification.
Kalyandurg in view of Soubra, Taveniku, Yachida does not explicitly teach a geographic region identifier
Winkle teaches a geographic region identifier(Winkle, Paragraph [0043])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Winkle into Kalyandurg in view of Soubra, Taveniku, Grant and Yachida because by providing will provide alternate means to identifying a geographic entity instead of relying pattern matching of Soubra and assist in geographic feature identification.
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 4.

As per Claim 5, Kalyandurg in view of Soubra, Taveniku, Grant, Yachida and Winkle teaches the system of claim 4, wherein the geographic region identifier is at least one of a highway, an international boundary, a residential area or a water body.  (Winkle, Paragraph [0043]) 
The rationale applied to the rejection of claim 4 has been incorporated herein. 

As per Claim 6, Kalyandurg in view of Soubra, Taveniku, Grant, Yachida and Winkle teaches the system of claim 4, wherein the object identifier is at least one of a human, an automobile, a fire or smoke.  (Yachida, Paragraph [0124], “a surveillance agent who is associated with the third surveillance information terminal unit 5 may input, into the input unit 16, the object ID of an interesting object in image data subjected to object detection”)
The rationale applied to the rejection of claim 4 has been incorporated herein. 


As per Claim 14, Claim 14 claims the same limitation as Claim4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 15, Claim 15 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 16, Claim 16 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyandurg US2020/0191946 et al. hereinafter referred to as Kalyandurg in view of Soubra US2014/0254865, Taveniku, US2021/0063120 and Grant et al. US2021/0209331 hereinafter referred to as Grant as applied to Claims 1 and 11 respectively and further in view of Cao et al. USPN 11089540 hereinafter referred to as Cao.


As per Claim 7, Kalyandurg in view of Soubra, Taveniku and Grant teaches the system of Claim 1, 
Kalyandurg in view of Soubra, Taveniku and Grant does not explicitly teach wherein the camera is a video-camera configured to generate an input video stream for transmitting to the processor .  
Cao teaches wherein the camera is a video-camera configured to generate an input video stream for transmitting to the processor .  (Cao, Column 11, Lines 60-65)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cao into Kalyandurg in view of Soubra, Taveniku and Grant because by utilizing a video feed will allow the user to see the views detected by the aerial vehicle to assist the user in making future decisions. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 7.

As per Claim 8, Kalyandurg in view of Soubra, Taveniku, Grant and Cao teaches the system of claim 7, wherein the processor is configured to point the search light toward the object based on instructions received by the processor.  (Kalyandurg, Paragraph [0036], “As discussed above, the user may select regions for further searching from the displayed radar images, and the controller may control the searchlight system 105c in response to that user input” “The searchlight system 105c may be controlled to track the detected object based on the estimate movement direction and speed of the detected object.”)
The rationale applied to the rejection of claim 7 has been incorporated herein. 

As per Claim 17, Claim 17 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyandurg US2020/0191946 et al. hereinafter referred to as Kalyandurg in view of Soubra US2014/0254865, Taveniku, US2021/0063120, Grant et al. US2021/0209331 hereinafter referred to as Grant and Cao et al. USPN 11089540 hereinafter referred to as Cao as applied to Claims 8 and 18 respectively and further in view of Kumar et al. US2016/0231411 hereinafter referred to as Kumar.


As per Claim 9, Kalyandurg in view of Soubra, Taveniku, Grant and Cao teaches the system of claim 8, 
Kalyandurg in view of Soubra, Taveniku, Grant and Cao does not explicitly teach wherein the pattern database includes a lookup table configured to store a feature of the object and to recognize the object via the processor  following a reappearance of the object having previously left a field of view of the camera.  
	Kumar teaches wherein the pattern database includes a lookup table configured to store a feature of the object and to recognize the object via the processor  following a reappearance of the object having previously left a field of view of the camera. (Kumar, Paragraph [0026])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cao into Kalyandurg in view of Soubra, Taveniku and Grant because by storing features of objects and detected objects in a pattern database will increase the content stored in the database of Soubra and assist in the effectiveness of future pattern matching.
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 9.


As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalyandurg US2020/0191946 et al. hereinafter referred to as Kalyandurg in view of Soubra US2014/0254865, Taveniku, US2021/0063120, Grant et al. US2021/0209331 hereinafter referred to as Grant, Cao et al. USPN 11089540 hereinafter referred to as Cao and Kumar et al. US2016/0231411 hereinafter referred to as Kumar as applied to Claims 9 and 19 respectively and further in view of Teich et al. US2017/0374261 hereinafter referred to as Teich.

As per Claim 10, Kalyandurg in view of Soubra, Taveniku, Grant, Cao and Kumar teaches the system of claim 9, 
	Kalyandurg in view of Soubra, Taveniku, Grant, Cao and Kumar does not explicitly teach wherein the search light includes a first plurality of light sources configured to operate in a spotlight mode and a second plurality of light sources configured to operate in a floodlight mode.
	Teich teaches wherein the search light includes a first plurality of light sources configured to operate in a spotlight mode and a second plurality of light sources configured to operate in a floodlight mode.(Teich, Paragraph [0205])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Teich into Kalyandurg in view of Soubra, Taveniku, Grant, Cao and Kumar because by utilizing a plurality of light sources instead of the one light source of Kalyandurg will assist in luminating the objects and increase the visibility of the objects that will be tracked and identified. 
	Therefore it would have been obvious to one of ordinary skill to combine the seven references to obtain the invention in Claim 10.


As per Claim 20, Claim 20 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666